Citation Nr: 1826857	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2012 by a Department of Veterans Affairs (VA) Regional Office (RO); which, in pertinent part, granted service connection for PTSD with a rating of 10 percent effective November 4, 2011.  In a rating decision dated in June 2014, the RO increased the rating for the Veteran's service-connected PTSD disability to 50 percent effective November 4, 2011.  

In a rating decision dated in May 2015, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected PTSD disability effective October 20, 2014 to December 1, 2014.

In July 2017, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  During the hearing, he submitted additional evidence along with a written waiver of review of this evidence by the agency of original jurisdiction (AOJ).  

Review of the record reveals that relevant VA medical records have been associated with the claims file since the June 2014 statement of the case.  This evidence will be addressed by the AOJ on remand.

Additionally, the Veteran has raised the issue of TDIU in conjunction with his appeal for a higher initial rating for his service-connected PTSD; so this issue will also be considered by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his July 2017 Board hearing, the Veteran testified that his PTSD has worsened since his last VA examination in October 2012 and disclosed that he has required inpatient treatment for his PTSD since then.  See Transcript, pp. 4, 9.  He also testified that he has recently been granted Social Security Administration (SSA) disability benefits based on his psychiatric condition.  Transcript, p. 9.  Remand for acquisition of SSA disability records, and for a new VA PTSD examination, is needed.  38 C.F.R. §§ 3.159(c)(2), 3.327.  

The issue of TDIU is intertwined with the pending appeal.  As such, it is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

On remand, the claims file should be updated to include VA medical records dated after January 2018, including from the Vet Center.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request a copy of the Veteran's SSA disability award records and associate them with the claims file.  

2.  Associate the Veteran's VA medical records, including from the Vet Center, dated after January 2018 with the claims file.  

3.  Then, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.  

4.  Finally, readjudicate the appeal, including the TDIU claim.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

